IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50396
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GUILLERMO VILLALBA, also
known as Guillermo Villalva,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-93-CR-294-1
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Guillermo Villalba argues that the district court erred in

determining that the Government did not have the burden of

proving that his base offense level should be adjusted upward for

his leadership role in the conspiracy.

     Villalba is correct that the Government had the burden of

proving by a preponderance of the evidence that his conduct

warranted an upward adjustment.   However, after reviewing the

presentence report (PSR), Villalba's objections, and the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50396
                               -2-

transcript of the sentencing hearing, we affirm the district

court's decision to make the upward adjustment based on the

reliable and unrebutted evidence contained in the PSR that

reflected that Villalba had a leadership role in the conspiracy.

See United States v. Ayala, 47 F.3d 688, 689-90 (5th Cir. 1995)

     AFFIRMED.